DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 08/22/2022 has been entered into this application. New claims 42-77 have been added.

Claim Objections
3.	Claims 1, are objected to because of the following informalities:  
Regarding Claim 1, line 5, delete “first set”.  
Regarding Claim 9, line 31, delete “first set”.
Regarding Claim 20, line 7, delete “first set”.  
Regarding Claim 34, line 10, delete “first set”.  
Appropriate correction is required.

Specification
4.	The substitute specification filed 0n 08/22/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing. Par. [0020]: Each of the first working zone 104a and the second working zone 104b of the second working zone 108 may be located within a layer of the metrology target 100.This layer may be the same or different from the layer for the first working zone 102a and the second working zone 102b of the first set of working zones. The newly added limitation this layer may be “the same” layer for the first working zone 102a and the second working zone 102b of the first set of working zones is not implicitly or explicitly disclosed in the instant specification (Dated: 11/16/2020). 

Also Par. [0022]: Alternatively, the first working zone set 106 and the second working zone set 108 may formed in the same physical layer and have different features (e.g., different fine segmentations, different coarse pitches, etc.). The newly added limitation the first working zone set 106 and the second working zone set 108 may formed in the same physical layer and have different features is not implicitly or explicitly disclosed in the instant specification (Dated: 11/16/2020).

Further, Also Par. [0024]: In addition, the sizes of the first working zone 102a and the at least the second working zone 102b of the first working zone set 106 may be, but need not be, different from the sizes of the first working zone 104a and the at least the second working zone 104b of the second working zone set 108. The newly added limitation the sizes of the first working zone 102a and the at least the second working zone 102b of the first working zone set 106 may be, but need not be, different from the sizes of the first working zone 104a and the at least the second working zone 104b of the second working zone set 108 is not implicitly or explicitly disclosed in the instant specification (Dated: 11/16/2020).

Thus, the newly added limitations are deemed to be new matter.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding Claims 45, 49, 54, 58, 63, 67, 72 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to Claims 45, 54, 63 and 72, the newly added limitation, “wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features" is not implicitly or explicitly disclosed in the instant specification (Dated: 11/16/2020). Also as to Claims 49, 58, 67 and 76, the newly added limitation, “wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set" is not implicitly or explicitly disclosed in the instant specification (Dated: 11/16/2020). It is noted that applicants did not cite any portion of the specification for support for the newly added limitations. Thus, the newly added limitations are deemed to be new matter.

6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Regarding Claims 45, 49, 54, 58, 63, 67, 72 and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claims 45, 54, 63 and 72, recites the limitation “wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features" is not clear according to the instant specification (Dated: 11/16/2020) because the disclosure of the instant specification (Dated: 11/16/2020) is not sufficient to support an apparatus where “wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features" and also Claims 49, 58, 67 and 76, recites the limitation “wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set" is not clear according to the instant specification (Dated: 11/16/2020) because the disclosure of the instant specification (Dated: 11/16/2020) is not sufficient to support an apparatus where “wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set" and requires further clarification. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 9-11, 19-22, 33-34, 42, 44-50, 51, 53-60, 62-69 and 71-77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2008/0023855 A1 by Ghinovker et al (hereinafter Ghinovker).

Regarding Claim 1, Ghinovker teaches a metrology target (Abstract: overlay mark, i.e. the metrology target, Fig. 2 @ 70, Par. [0046]), comprising:
a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) formed on a sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises a first set of working zones (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A, 72D form the first set of working zone, Par. [0061-0063]) comprising a first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A is the first working zone, Par. [0061-0063]) and at least a second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72D is the second working zone, Par. [0061-0063]), wherein a first target structure (Fig. 2 @ 74A, Par. [0063, 0072]) is formed within the first set first working zone (Abstract: The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72A is the first working zone, Par. [0061-0063]) and at least a second target structure (Fig. 2 @ 74D, Par. [0063, 0072]) is formed within the at least the second working zone (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72D is the second working zone, Par. [0061-0063]), wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones (Fig. 10, illustrates different orientation (180 degree rotation). Also see Par. [0015, 0140]); and 
a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) formed on the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072])  comprises at least a second set of working zones (The first set of working zones are disposed on a first layer of the substrate and have at least two working zones diagonally opposed and spatially offset relative to one another, Fig. 2 @ 72B, 72C form the second set of working zone, Par. [0061-0063]) comprising a first working zone (Fig. 2 @ 72B is the first working zone, Par. [0061-0063]) and at least a second working zone (Fig. 2 @ 72C is the first working zone, Par. [0061-0063]), wherein a first target structure (Fig. 2 @ 74B, Par. [0063, 0072]) is formed within the first working zone (Fig. 2 @ 72B is the first working zone, Par. [0061-0063]) and at least a second target structure (Fig. 2 @ 74C, Par. [0063, 0072]) is formed within the at least the second working zone (Fig. 2 @ 72C is the first working zone, Par. [0061-0063]), wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the at least the second set of working zones (Fig. 10, illustrates different orientation (180 degree rotation). Also see Par. [0015, 0140]),
wherein the first set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the first set of working zones and the at least the second set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the at least the second set of working zones (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error thus teaches at least two-fold rotationally symmetric about a center of symmetry),
wherein a difference between the center of symmetry of the first set of working zones and the center of symmetry of the at least the second set of working zones is indicative of overlay error (Par. [0003, 0072-0075], Claim 2: each layer is designed to be rotationally symmetric (overlap) at 0, 90, 180, 270, and 360 degrees around the center of the overlay mark when there is no overlay error and another word, not symmetric (difference with respect to the overlap of the center of symmetry) there is overlay error) (Also see Fig. 9, Par. [0105-0113]).

Regarding Claim 9, Ghinovker teaches a system (Fig. 19, Par. [0148]) comprising: 
a controller (Fig. 19 @ 328, Par. [0148]) communicatively couplable to one or more metrology sub-systems (Par. [0150-0151]), wherein the controller includes one or more processors (Fig. 19 @ 328, Par. [0148], inherently teaches processor), wherein the one or more processors are configured to execute a set of program instructions maintained in memory (inherently teaches processor, memory, instructions), wherein the set of program instructions is configured to cause the one or more processors (Fig. 19 @ 328, Par. [0148], inherently teaches processor) to: 
receive, from the one or more metrology sub-systems (Par. [0150-0151]), one or more signals indicative of illumination emanating from a metrology target (Fig. 19 @ 322, Par. [0148, 0150]) of a sample (Fig. 19 @ 324, Par. [0148, 0150]), wherein the metrology target (Fig. 19 @ 322, Par. [0148, 0150]) of a sample (Fig. 19 @ 324, Par. [0148, 0150]) comprises: 
a first target structure set formed on a sample, wherein the first target structure set comprises a first set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first set first working zone and at least a second target structure is formed within the at least the second working zone, wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones; and a second target structure set formed on the sample, wherein the second target structure set comprises at least a second set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first working zone and at least a second target structure is formed within the second working zone, wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the at least the second set of working zones, wherein the first set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the first set of working zones and the at least the second set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the at least the second set of working zones, wherein a difference between the center of symmetry of the first set of working zones and the center of symmetry of the at least the second set of working zones (See Claim 1 rejection);
generate at least a first overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the first target structure set (Par. [0072-0073, 0148, 0150]); 
generate at least a second overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the second target structure set (Par. [0072-0073, 0148, 0150]); and 
determine an overlay error of the sample based on the first overlay measurement and the second overlay measurement (Par. [0072-0073, 0148, 0150]).  

Regarding Claim 10, Ghinovker teaches wherein the first metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]).  

Regarding Claim 11, Ghinovker teaches wherein the second metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (Abstract: first direction, Par. [0013, 0072, 0075]). 
 
Regarding Claim 19, Ghinovker teaches wherein the sample comprises a semiconductor wafer (Fig. 19 @ 324, Par. [0148]).  

Regarding Claim 20, Ghinovker teaches a method of measuring overlay of a sample (Title), comprising: 
illuminating (Fig. 19 @ 330, Par. [0149]) a sample (Fig. 19 @ 324, Par. [0148]) having a metrology target (Fig. 19 @ 322, Par. [0148]), the metrology target comprising:
a first target structure set formed on a sample, wherein the first target structure set comprises a first set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first set first working zone and at least a second target structure is formed within the at least the second working zone, wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones; and a second target structure set formed on the sample, wherein the second target structure set comprises at least a second set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first working zone and at least a second target structure is formed within the second working zone, wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the at least the second set of working zones, wherein the first set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the first set of working zones and the at least the second set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the at least the second set of working zones, wherein a difference between the center of symmetry of the first set of working zones and the center of symmetry of the at least the second set of working zones (See Claims 1, 9 rejection);
detecting illumination (Par. [0150]) emanating from the metrology target (Fig. 19 @ 322, Par. [0148]) of the sample (Fig. 19 @ 324, Par. [0148]);
generating at least a first overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the first target structure set (Par. [0072-0073, 0148, 0150]); 
generating at least a second overlay measurement based on one or more signals indicative of illumination emanating from one or more portions of the second target structure set (Par. [0072-0073, 0148, 0150]); and 
determining an overlay error of the sample based on the first overlay measurement and the second overlay measurement (Par. [0072-0073, 0148, 0150]).  

Regarding Claim 21, Ghinovker teaches wherein the first metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (See Claim 10 rejection).  

Regarding Claim 22, Ghinovker teaches wherein the second metrology measurement comprises an overlay metrology measurement along at least one of the first measurement direction or the second measurement direction (See Claim 11 rejection).  

Regarding Claim 33, Ghinovker teaches wherein the sample comprises a semiconductor wafer (See Claim 19 rejection). 

Regarding Claim 34, Ghinovker teaches a method of forming a metrology target (Title) comprising: 
forming a first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) a sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the first target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74A, 74D, Par. [0063, 0072]) comprises a first set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first set first working zone and at least a second target structure is formed within the at least the second working zone, wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones (See Claims 1, 9 rejection); and
forming a second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) on the sample (Abstract: two or more successive layers of a substrate, Par. [0043]: layers of a semiconductor wafer), wherein the second target structure set (Abstract: test pattern, i.e. the target structure, Fig. 2 @ 74B, 74C, Par. [0063, 0072]) comprises at least a second set of working zones comprising a first working zone and at least a second working zone, wherein a first target structure is formed within the first working zone and at least a second target structure is formed within the second working zone, wherein an orientation of one or more patterns of the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones, wherein the first set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the first set of working zones and the at least the second set of working zones is at least two-fold rotationally symmetric about a center of symmetry of the at least the second set of working zones, wherein a difference between the center of symmetry of the first set of working zones and the center of symmetry of the at least the second set of working zones (See Claims 1, 9 rejection). 
35.-41. (CANCELLED)

Regarding Claim 42, Ghinovker teaches wherein the at least the second working zone (Fig. 2 @ 72D is the second working zone) of the first set of working zones (Fig. 2 @ 72A, 72D form the first set of working zone) is formed diagonal (Fig. 2 @ 72A is formed diagonal to 72D) to the first working zone (Fig. 2 @ 72A is the first working zone) of the first set of working zones (Fig. 2 @ 72A, 72D form the first set of working zone) and wherein the at least the second working zone (Fig. 2 @ 72C is the first working zone) of the at least the second set of working zones (Fig. 2 @ 72B, 72C form the second set of working zone) is formed diagonal (Fig. 2 @ 72B is formed diagonal to 72C) to the first working zone (Fig. 2 @ 72B is the first working zone) of the at least the second set of working zones (Fig. 2 @ 72B, 72C form the second set of working zone).  
  
Regarding Claim 44, Ghinovker teaches wherein the first working zone set (Fig. 2 @ 72A, 72D form the first set of working zone) and the second working zone set (Fig. 2 @ 72B, 72C form the second set of working zone) are formed in different physical layers of the sample (Par. [0072]). 

Regarding Claim 45, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features (Par. [0002]).

Regarding Claim 46, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements have periodicity in one dimension and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements have periodicity in one dimension (Par. [0072]).
 
 	Regarding Claim 47, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements have periodicity in two dimensions and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements have periodicity in two dimensions (Fig. 11 @ 172C, 172E, Par. [0115], Claim 1. Also see Fig. 12).  

  	Regarding Claim 48, Ghinovker teaches wherein an exterior form-factor of the first working zone and the at least the second working zone of the first working zone set and the first working zone and the at least the second working zone of the second working zone set comprise at least one of a square, a rectangle, a circle, a star, or a rhombus (Fig. 8, Par. [0004, 0048, 0057, 0059, 0101]).  
Regarding Claim 49, Ghinovker teaches wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set (Par. [0048, 0051, 0058]).  

Regarding Claim 50, Ghinovker teaches further comprising at least three working zone sets (Fig. 18, Par. [0144]). 

Regarding Claim 51, Ghinovker teaches wherein the at least the second working zone of the first set of working zones is formed diagonal to the first working zone of the first set of working zones and wherein the at least the second working zone of the at least the second set of working zones is formed diagonal to the first working zone of the at least the second set of working zones (See Claim 42 rejection).
  
Regarding Claim 53, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in different physical layers of the sample (See Claim 44 rejection).  

Regarding Claim 54, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features (See Claim 45 rejection).  

Regarding Claim 55, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in one dimension and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in one dimension (See Claim 46 rejection).  

Regarding Claim 56, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in two dimensions and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in two dimensions (See Claim 47 rejection).  
Regarding Claim 57, Ghinovker teaches wherein an exterior form-factor of the first working zone and the at least the second working zone of the first working zone set and the first working zone and the at least the second working zone of the second working zone set comprise at least one of a square, a rectangle, a circle, a star, or a rhombus (See Claim 48 rejection).  

Regarding Claim 58, Ghinovker teaches wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set (See Claim 49 rejection).  

Regarding Claim 59, Ghinovker teaches further comprising at least three working zone sets (See Claim 50 rejection). 

Regarding Claim 60, Ghinovker teaches wherein the at least the second working zone of the first set of working zones is formed diagonal to the first working zone of the first set of working zones and wherein the at least the second working zone of the at least the second set of working zones is formed diagonal to the first working zone of the at least the second set of working zones (See Claim 42 rejection).  

Regarding Claim 62, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in different physical layers of the sample (See Claim 44 rejection).  

Regarding Claim 63, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features (See Claim 45 rejection).  

Regarding Claim 64, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in one dimension and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in one dimension (See Claim 46 rejection).  

Regarding Claim 65, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in two dimensions and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in two dimensions (See Claim 47 rejection).  

Regarding Claim 66, Ghinovker teaches wherein an exterior form-factor of the first working zone and the at least the second working zone of the first working zone set and the first working zone and the at least the second working zone of the second working zone set comprise at least one of a square, a rectangle, a circle, a star, or a rhombus (See Claim 48 rejection).  

Regarding Claim 67, Ghinovker teaches wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set (See Claim 49 rejection).  

Regarding Claim 68, Ghinovker teaches further comprising at least three working zone sets (See Claim 50 rejection).  
 
 	Regarding Claim 69, Ghinovker teaches wherein the at least the second working zone of the first set of working zones is formed diagonal to the first working zone of the first set of working zones and wherein the at least the second working zone of the at least the second set of working zones is formed diagonal to the first working zone of the at least the second set of working zones (See Claim 42 rejection).  

Regarding Claim 71, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in different physical layers of the sample (See Claim 44 rejection).  

Regarding Claim 72, Ghinovker teaches wherein the first working zone set and the second working zone set are formed in the same physical layer and have different features (See Claim 45 rejection). 
 
Regarding Claim 73, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in one dimension and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in one dimension (See Claim 46 rejection).  

Regarding Claim 74, Ghinovker teaches wherein the first working zone and the at least the second working zone of the first working zone set contains a set of pattern elements having periodicity in two dimensions and wherein the first working zone and the at least the second working zone of the at least the second working zone set contains a set of pattern elements having periodicity in two dimensions (See Claim 47 rejection).  

Regarding Claim 75, Ghinovker teaches wherein an exterior form-factor of the first working zone and the at least the second working zone of the first working zone set and the first working zone and the at least the second working zone of the second working zone set comprise at least one of a square, a rectangle, a circle, a star, or a rhombus (See Claim 48 rejection).  
	
Regarding Claim 76, Ghinovker teaches wherein sizes of the first working zone and the at least the second working zone of the first working zone set are different from the sizes of the first working zone and the at least the second working zone of the second working zone set (See Claim 49 rejection).  

Regarding Claim 77, Ghinovker teaches further comprising at least three working zone sets (See Claim 50 rejection).  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 43, 52, 61 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ghinovker.

Regarding Claim 43, Ghinovker teaches wherein the second working zone (Fig. 2 @ 72D is the second working zone) of the first set of working zones (Fig. 2 @ 72A, 72D form the first set of working zone) is formed vertically adjacent to the first working zone (Fig. 2 @ 72A is the first working zone) of the first set of working zones (Fig. 2 @ 72A, 72D form the first set of working zone) and wherein the first working zone (Fig. 2 @ 72A is the second working zone) and the second working zone (Fig. 2 @ 72D is the second working zone) of the first working zone set (Fig. 2 @ 72A, 72D form the first set of working zone) are formed between (Fig. 2, illustrates such configuration) the first working zone (Fig. 2 @ 72B is the first working zone) and the at least the second working zone (Fig. 2 @ 72C is the first working zone) of the at least the second working zone set (Fig. 2 @ 72B, 72C form the first set of working zone) but does not explicitly teach is formed vertically adjacent to.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 52, Ghinovker teaches wherein the second working zone of the first set of working zones is formed vertically adjacent to the first working zone of the first set of working zones and wherein the first working zone and the second working zone of the first working zone set are formed between the first working zone and the at least the second working zone of the at least the second working zone set (See Claim 43 rejection).
	
Regarding Claim 61, Ghinovker teaches wherein the second working zone of the first set of working zones is formed vertically adjacent to the first working zone of the first set of working zones and wherein the first working zone and the second working zone of the first working zone set are formed between the first working zone and the at least the second working zone of the at least the second working zone set (See Claim 43 rejection). 

Regarding Claim 70, Ghinovker teaches wherein the second working zone of the first set of working zones is formed vertically adjacent to the first working zone of the first set of working zones and wherein the first working zone and the second working zone of the first working zone set are formed between the first working zone and the at least the second working zone of the at least the second working zone set (See Claim 43 rejection).  
Response to Arguments
Applicant’s arguments filed on 08/22/2022 with respect to claims 34-41 under U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejections are withdrawn.

Applicant’s arguments filed on 08/22/2022 with respect to rejections of claims 1, 9, 20 and 34 have been fully considered but they are not persuasive.

	The Applicant argues that specifically, a review of Ghinovker and Kandel indicate that neither reference discloses “wherein an orientation of one or more patterns in the first working zone of the first set of working zones is different from the orientation of one or more patterns in the at the second working zone of the first set of working zones . . .wherein an orientation of one or more patterns in the first working zone of the second set of working zones is different from the orientation of one or more patterns in the at the second working zone of the second set of working zones,” as recited in amended Claims 1, 9, 20, and 34 (Argument, Page 31).

	The Examiner respectfully disagrees. Ghinovker clearly teaches the above argued claimed limitations (See Claims 1, 9, 20, and 34 rejection, Final OA).

Since Office Action has shown that the single cited reference or the combination of the cited references teaches or suggests each and every element of the amended claims and also newly added claims, therefore, a prima facie case of anticipation and obviousness have been established.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571) 272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877